DETAILED ACTION
The instant application having Application No. 17/082,714 filed on October 28, 2020 is presented for examination by the examiner.
Claims 8-14 are pending. Claims 1-7 and 15-26 are cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on August 11, 2016 (PCT/EP2016/069098).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), in parent application, 15/749723, which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted November 12, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated March 24, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. USPGPub 2007/0030450 (of record, hereafter Liang) in view of Durr et al. WO 2015/003086 A1 (hereafter Durr).
Regarding claim 8, Liang teaches (Fig. 6) A device (Fig. 6) for imaging a retina of a subject's eye (Fig. 7 step 350, “image retina”), said device comprising:
an illumination source (image capture light source 114) for illuminating the subject's eye (paragraph 87);
a detector (sensor 146) for receiving light reflected from the subject’s eye in response to the illumination source (paragraph 87);
a position measurement system (alignment section 160, which performs alignment step 320) for determining a position of the subject's eye relative to one or more planes (paragraph 78: “Alignment section 160 provides aiming and accommodation of the patient's vision, in order to position the eye E favorably for fundus imaging in alignment step 320 of FIG. 7”);
… and
a processor (control logic processor 214) for generating an image of the retina of the subject's eye (350 image retina), the image being generated based on light received by the detector when an acceptable alignment is achieved (step 350 “image retina” only occurs after step 320 align to pupil has been achieved see Fig. 7 and paragraph 87).”
However, Liang fails to explicitly teach “a signal generator for generating a feedback signal in response to the determined position, the feedback signal conveying alignment information;
an audible signal transducer for audibly projecting the alignment information conveyed by the feedback signal to the subject's ears.”

Durr teaches “A device for imaging … a subject's eye, said device comprising:
an illumination source (paragraph [0066]: “An illumination light source”) for illuminating the subject's eye (paragraph [0066]: “An illumination light source is configured to direct light into the eye”);
a detector (paragraph [0066]: “image capture sensor”) for receiving light reflected from the subject’s eye in response to the illumination source (paragraph [0066]: “An illumination light source is configured to direct light into the eye to produce a wavefront that is received through the proximal port… The sensor is configured to capture a plurality of sequential, time spaced-apart data sets of the wavefront.”);
a position measurement system (alignment feedback module 2800) for determining a position of the subject's eye relative to one or more planes (paragraph [00229]: “A difference calculator 2804 calculates a difference between the location of the centroid of the spot diagram and the center location 2806 of the optical sensor 1532. An output of the difference calculator 2804 represents a magnitude and direction 2808 of the displacement of the centroid of the spot diagram 2700 (Fig. 27) from the center of the optical sensor 1532. This magnitude and difference 2808 is fed to a feedback signal generator 2810.”);
a signal generator (paragraph [00220]: “audio/visual/haptic interface 2616”) for generating a feedback signal in response to the determined position, the feedback signal conveying alignment information (paragraph [00220]: “interface 2616 can be used to provide feedback about the alignment between the patient's eye and the optical axis of the device”);
an audible signal transducer (paragraph [00220]: “Suitable audio devices include beepers, loudspeakers, piezoelectric devices, etc.”) for audibly projecting the alignment information conveyed by the feedback signal to the subject's ears (paragraph [02030]: “the feedback signal generator 2810 generates audio signals, via the loudspeaker 1546, to indicate to the patient an extent of misalignment and/or a direction of the misalignment”); and
a processor (e.g. paragraph [0066]: “Optical property logic”) for generating … of the subject's eye (paragraph [0066]: “The optical property logic is configured to determine an optical property of the eye”), … being generated based on light received by the detector (paragraph [0066]: “The sensor is configured to capture a plurality of sequential, time spaced-apart data sets of the wavefront. …Optical property logic is operatively coupled to the image capture sensor.”) when an acceptable alignment is achieved (e.g. paragraph [0077] “The eye is aligned with the proximal port… A plurality of sequential, time spaced-apart data sets of the wavefront is captured.… an optical property of the eye is determined” thus the alignment of the eye precedes the images of the wavefront being captured and the optical property being determined).”
Durr further teaches (paragraph [00224]): “Various approaches are available for automatically detecting when the patient has not aligned her eye 1516 with the optical axis 1504 and for providing feedback to the patient that notifies the patient of the misalignment. In some embodiments, the feedback indicates to the patient an extent and/or direction of the misalignment to provide guidance for self-correction.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an audio feedback system as taught by Durr, in the retina imaging device of Liang for the purpose of indicating to the patient an extent and/or direction of the misalignment to provide guidance for self-correction as taught by Durr (paragraph [00224]).
Regarding claim 9, the Liang-Durr combination teaches “the device as recited in claim 8,” however, Liang fails to teach “wherein the feedback signal conveys alignment information using one or more tones.”
Durr teaches “wherein the feedback signal conveys alignment information using one or more tones (paragraph [00230]: “In some such embodiments, a pitch … may represent how closely the eye is aligned to the optical axis.” sounds with different pitches from each other are different tones. Note that here “tone” is interpreted as being a sound that is made by the audible signal transducer, not as different pitches or different type of sound like violin versus piano).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pitch or tone of the sound to represent how closely the eye is aligned as taught by Durr (paragraph [00230]) in the device of the Liang-Durr combination because Durr teaches that pitch is one of the ways that an audio signal can convey the alignment information (paragraph [00230]).
	Regarding claim 13, the Liang-Durr combination teaches “the device as recited in claim 8,” however, Liang fails to teach “wherein the feedback signal conveys alignment information using synthetic speech”.
Durr teaches “wherein the feedback signal conveys alignment information using synthetic speech (paragraph [00230]: “The feedback signal generator 2810 may include a speech synthesizer to generate synthetic speech that instructs the patient how to improve or maintain the alignment of the eye”).”
Durr further teaches (paragraph [00230]) “synthetic speech that instructs the patient how to improve or maintain the alignment of the eye, for example, "Move the instrument up a little," "Look a little to the left" or "Perfect. Don't move your eyes."”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a speech synthesizer as taught by Durr in the Liang-Durr combination for the purpose of verbally instructing the patient how to improve or maintain the alignment of the eye as taught by Durr (paragraph [00230]).
Regarding claim 14, the Liang-Durr combination teaches “The device as recited in claim 8,” and Liang further teaches “wherein said device is one of a fundus camera, an optical coherence tomography (OCT) system, and a scanning based retinal imager (fundus imaging appliance 220, i.e. fundus camera).”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. USPGPub 2007/0030450 (of record, hereafter Liang) in view of Durr et al. WO 2015/003086 A1 (hereafter Durr) as applied to claim 9 above, and further in view of Murillo et al. USPGPub 2016/0267319 A1 (hereafter Murillo).
Regarding claim 10, the Liang-Durr combination teaches “The device as recited in claim 9,”
however, Liang is silent regarding “wherein the one or more tones include: 1) a first pitch tone indicating an alignment that is too close, 2) a second pitch tone different from the first pitch tone, indicating an alignment that is too far, and 3) a third pitch tone, different from the first and the second pitch tones, indicating the acceptable alignment.”
	Durr teaches “wherein the one or more tones include: 1) a first pitch tone… 2) a second pitch tone different from the first pitch tone, … (paragraph [00230]: “a pitch … of a sound … may represent how closely the eye is aligned to the optical axis.” A pitch of a sound representing how close the eye is to the optical axis inherently means that there exist at least two pitches that are different from one another that represent different distances or relative positions between the eye and the optical axis) and 3) a third pitch tone, different from the first and the second pitch tones, indicating the acceptable alignment (paragraph [00230]: “In some embodiments, a particular sound, such as a beep, is played when or whenever the eye is properly aligned.” This sound must be different than the other two sounds or else it could not indicate proper aligment).”
	Murillo teaches “wherein the one or more tones include: 1) a first … tone indicating an alignment that is too close, 2) a second … tone different from the first … tone, indicating an alignment that is too far, (paragraph [0046]: “It should further be noted that the feedback provided by the feedback component 202 can also provide an indication whether the user is too far away from the camera or too close to the camera. … different sounds can be used depending on whether the user is too close or too far from the camera (e.g., too close and one sound is played back, too far and another sound is played back).”
	Murillo further teaches (paragraph [0013]): “The feedback notifies the user that an adjustment is to be made to the location of the user and/or the camera in order for the user to be within the interaction zone.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize different pitch tones as taught by Durr to indicate the relative position as too close or too far as taught by Murillo in the device of the Liang-Durr combination for the purpose of notifying the user that an adjustment needs to be made with respect to how close or far the user is as taught by Murillo (paragraphs [0013] and [0046]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. USPGPub 2007/0030450 (of record, hereafter Liang) in view of Durr et al. WO 2015/003086 A1 (hereafter Durr) as applied to claim 9 above, and further in view of Lumsden et al. USPGPub 2011/0021318 (hereafter Lumsden).
Regarding claim 11, the Liang-Durr combination teaches “The device as recited in claim 9,” however, Liang and Durr are silent regarding “wherein the one or more tones are presented simultaneously with a reference tone.”
Lumsden teaches “wherein the one or more tones are presented simultaneously with a reference tone (paragraph [0012]: a persistent note (called herein a reference note) taken from a musical scale is provided for comparison with real-time feedback notes that each represent respective positions of the subject in the exercise as measured by a sensor. … During the course of the exercise, the reference note is emitted with the appropriate (based on the position of a part of the subject) real-time feedback note; together they provide feedback that can be instantly discerned by most subjects who are not hearing impaired, permitting direct determination as to whether the goal is reached.”).”
Lumsden further teaches (paragraph [0005]): “Humans are better able to recognize differences in sound if a reference sound is given for comparison.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a persistent reference note in combination with the feedback note as taught by Lumsden in the device of the Liang-Durr combination because Lumsden teaches that humans are better able to recognize difference in sound if a reference sound is given for comparison (Lumsden paragraph [0005]).”

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the feedback signal conveys alignment information using a sound localization stimulus in which an apparent direction of a sound indicates a direction the subject should move to achieve the acceptable alignment.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kling III et al. US 5,313,711 “Wheel Alignment System” col. 8 lines 28-34: "Speaker 452 is used to audibly indicate the alignment of a wheel. For example, a first tone indicates that an adjustment has been made too far in a first direction, a second tone indicates that an adjustment has been made too far in a second direction while a third tone indicates that the adjustment is within a predetermined tolerance of the desired value."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872